DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Applicant has claimed the “damping mechanism” and the “locking collar” with identical structure, with differing functions.  For details on functional language in apparatus claims, please see MPEP 2114.  Examiner has compared MPEP2114 to the instant application below:
I: “Examiner should explain that the prior art structure inherently possesses the functionally defined limitations”.  Examiner has done so, by stating that Dyer poses the same structure of both “locking” structure and “damping structure”, therefore the Dyer structure performs both “locking” and “damping” functions.  
II: A recitation of intended use “does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim”.  Examiner has concluded that Dyer discloses the claimed structural limitations of both “locking” structure and “damping” structure.  Examiner has made repeated attempts to suggest claiming structural limitations in the claim to distinguish over the prior art, please see list of these suggestions below.
III:   “Prior art cannot anticipate the claim if there is any structural difference”.  Examiner has reiterated that there is no claimed structural difference between the “locking” or “damping” devices; there is no structural difference between both devices and Dyer.  Therefore, Dyer has the structure that meets both the “locking” and “damping” functions.  Examiner notes that the current claim language of 11/12/2020 is not claimed to have a structural difference between the “locking” device or the “damping” device, nor is the claimed device having a structural difference between either “locking” or 
IV: This section regards “Computer implemented functional claim limitations” and is not applicable to the instant invention.

Examiner notes that applicant has included more functional limitations in claims 1 and 11, and therefore do not further limit the structure of the claimed device.  Please see discussion of MPEP 2114(III) above.  
Applicant makes arguments identical to those answered in the non-final rejection 8/11/2020 regarding the combination of Palma and Dyer.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0206955 Palma in view of 2015/0267724 Dyer.
Regarding claim 11, Palma discloses a hold open rod (title), comprising: 
an inner tube 12 coupled to an outer tube 14, the inner tube 12 movable within the outer tube 14; 
an [inner surface] having a lock groove (narrow section) and unlock groove 56; 
an outer collar 18 assembly coupled around the inner surface; 
a locking dog 42 configured to engage the unlock groove when the hold open rod is in an unlocked configuration and the locking dog further configured to engage the lock groove when the hold open rod is in a locked configuration (locking configuration, figure 3); and 
 configured to selectively damp movement of the outer tube assembly with respect to the inner tube assembly when the inner tube assembly is moving with respect to the outer tube assembly (in both directions of movement).
Palma discloses that the locking dog 42 engages two grooves (figure 3) that are integral with the outer collar 18, rather than in a separate interior collar with a spring.
Dyer discloses a similar hold open rod having an inner tube and an outer tube, with an inner collar 222 having two grooves (figure 5), a locking dog 228 engaging the inner tube and the two grooves, and a spring 231 within the outer collar and configured to engage the inner collar 222 (figure 5).  This structure is configured “to apply pressure to the inner tube to damp and slow movement of the inner tube with respect to the outer tube”, as well as “configured to engage the unlock groove when the hold open rod is in an unlocked configuration and the locking dog further configured to engage the lock groove when the hold open rod is in a locked configuration”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the two grooves of Palma and include them in the known manner taught by Dyer, as examiner contends that these are equivalent structures for equivalent purposes.  Examiner notes that the Palma disclosure includes locking mechanism AND damping mechanism, and that the dog 42 is used for locking purposes, the same as Dyer’s dog 228.  Therefore, the separation of the locking grooves from the outer collar to an inner collar inside the outer collar are utile in the same manner.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V) (c).  Examiner contends that the structure of Palma (integrated two grooves) and the structure of Dyer (separated two grooves with a spring) are equivalent.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

when positioned in a first position, the hold open rod is extended and locked holding a compressive load; the hold open rod being further configured such that when translating from the first position to the second position, the hold open rod is unlocked, and the damping mechanism is engaged as the hold open rod approaches a minimum length; the damping mechanism [0030] is arranged inside the outer collar 18 (figure 3).

Claims 1-13, 14-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0267724 Dyer, in view of Palma.
Regarding claim 11, Dyer discloses:  
a hold open rod comprising: 
an inner tube 204 coupled to an outer tube 206, the inner tube movable within the outer tube (between positions of figures 3 and 9); 
a locking collar 222 having a lock groove 226 and unlock groove 224; 
an outer collar 246 coupled around the locking collar 222; 
an inner collar spring 231 located within the outer collar 246 configured to engage the locking collar (shown in figure 5); 
a locking dog 228 configured to engage the unlock groove when the hold open rod is in an unlocked configuration and the locking dog further configured to engage the lock groove when the hold open rod is in a locked configuration, wherein the locking configuration locates the dog to apply pressure to the inner tube and lock movement of the inner tube with respect to the outer tube; 
and wherein the non-locking configuration locates the locking dog to not apply the pressure to the inner tube.  
configured to selectively damp movement of the outer tube assembly with respect to the inner tube assembly when the inner tube assembly is moving with respect to the outer tube assembly, wherein the damping mechanism comprises a damping dog (identical to locking dog) configured to engage the inner tube assembly.
Palma discloses a locking dog 42 with two positions (applying pressure in slot 46, does not apply pressure in slot 56, figure 3), as well as a dampening mechanism (isolator 60 and O-ring 26, [0030]), as shown in figure 3.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the known locking mechanism of Dyer, so that one acts as the existing locking mechanism of Dyer, as well as the dampening mechanism as known in the art of Palma.  Examiner contends that by duplicating the locking mechanism to create an identical dampening mechanism, as known in the art of Palma, then the existing locking mechanism can be considered the “locking mechanism”, and the duplicated locking mechanism is considered the “damping mechanism”.  Examiner further notes that since Dyer already includes a second spring 230, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the duplicated collar 222 and dog 228 as abutting the spring 230.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  Examiner notes that this would provide reduction of vibrational contact to reduce noise (last sentence of [0030]).

Regarding claim 1, Dyer discloses: 
configured to selectively provide damping during particular operational movements, the hole open rod comprising: 
an inner tube 204 coupled to an outer tube 206, the inner tube movable within the outer tube (between positions of figures 3 and 9); 
a damping mechanism configured to damp movement of the outer tube with respect to the inner tube (as it has the structure claimed by applicant, figure 5); the damping mechanism comprises a damping dog 228; and comprising a damping configuration where the damping dog 228 is located to apply pressure to the inner tube 204 and damp movement of the inner tube that comprises slowing movement of the inner tube retracting into the outer tube, the damping mechanism further comprises a non-damping configuration where the damping dog does not apply the pressure to the inner tube 204 (applies pressure in slot 226, does not in slot 224), 
but does not disclose the use of an identical locking mechanism.  
Palma discloses the use of a locking mechanism as claimed, and a separate dampening mechanism [0030], as discussed in claim 11 above.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the known dampening mechanism of Dyer, so that one acts as the existing locking mechanism of Dyer, as well as the dampening mechanism as known in the art of Palma.  Examiner contends that by duplicating the dampening mechanism to create an identical locking mechanism, as known in the art of Palma, then the existing locking mechanism can be considered the “locking mechanism”, and the duplicated locking mechanism is considered the “damping mechanism”.  Examiner further notes that since Dyer already includes a second spring 230, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the duplicated collar 222 and dog 228 as abutting the spring 230.  Examiner notes that mere duplication of parts has no patentable significance unless a new and 

Regarding claim 2, Dyer as modified discloses the rod of claim 1, the identical locking mechanism further comprising the outer collar 246 coupled around the locking collar 222; and an inner collar spring located within the outer collar configured to engage the locking collar, wherein the damping mechanism comprises a damping collar configured to move the damping dog from the damping configuration to the non damping configuration; and wherein the damping mechanism is configured such that in the damping configuration the damping dog is located to apply pressure to the inner tube and damp movement of the inner tube that comprises slowing movement of the inner tube extending out of the outer tube.

Regarding claim 9, Dyer as modified discloses the rod of claim 1, wherein the damping mechanism comprises the damping dog 228 configured to engage the inner tube 204, a damping collar 222 configured to move the damping dog from the damping configuration to the non damping configuration (between slots 224 and 226) and the damping collar 222 comprises a damping groove 226 and a non damping groove 224 configured to receive the damping dog.

Regarding claim 12, Dyer as modified discloses the rod of claim 11, wherein the damping mechanism (as duplicated) comprises a damping dog (duplicated 228) configured to engage the inner tube 204 and slow movement of the inner tube retracting into the outer tube.  

Regarding claims 3, 4, 14, 19, Dyer as modified discloses the rod of claims 2 and 11, wherein the damping mechanism (equivalent to the locking mechanism) comprises a dog 228 configured to engage the inner tube assembly 204, and a collar 222 configured to move the dog 228 from a damping configuration (groove 226) to a non damping configuration (groove 224).  Examiner notes the transition is shown in figure 5.  Examiner notes that the locking dog 228 is configured in the locked configuration to provide resistance on the inner tube to prevent the inner tube from sliding into the outer tube, which locks the hold open rod in an extended length configuration to hold a compressive load; and the unlocked position hold open rod approaches a minimum length.  

Regarding claims 5 and 15, Dyer as modified discloses the rod of claims 2 and 11, wherein the damping mechanism is arranged inside the outer collar 246 (as the locking collar is located, figure 5).  The hold open rod being configured such that when positioned in a first position, the hold open rod is extended and locked holding a compressive load; and the hold open rod being further configured such that when translating from the first position to a second position the hold open rod is unlocked, and the damping mechanism is engaged as the hold open rod approaches a minimum length.  

Regarding claims 6 and 16 and 22, Dyer as modified discloses the rod of claims 2 and 11 and 14, further comprising a lock body (left side of figure 5) coupled to the outer tube 246, and an unlocked indicator (protruding or not protruding hold open rod) is arranged on the lock body that is configured to be visible when the hold open rod is in the unlocked position.  

Regarding claims 7 and 17, Dyer as modified discloses the rod of claims 6 and 16, further comprising a collar locking pin 216 configured to engage a groove 220 on the lock body when the hold open rod changes from the locked configuration to the unlocked configuration, wherein the locked configuration comprises the hold open rod in an extended length configuration to hold a compressive load.    

Regarding claims 8 and 18 and 21, Dyer as modified discloses the rod of claims 7 and 17 and 14, wherein the outer collar 246 is configured to hold the detent pin 216 and the locking collar (as shown in figure 5) is arranged inside the outer collar. 

Regarding claims 10 and 23, Dyer as modified discloses the device of claims 2 and 14 on a movable aircraft structure (claim 11 of Dyer).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677